Title: To Thomas Jefferson from Citizens of Louisiana Territory, 31 March 1806
From: Louisiana Territory, Citizens of
To: Jefferson, Thomas


                        
                            
                            
                                ca. Mch. 1806
                            
                        
                        The Subscribers citizens of the Territory of Louisiana, Respectfully represent that they have learned with
                            regret that a petition is now in Circulation in this Territory for the appointment of a person to succeed general
                            Wilkinson in the Office of governor whom we believe would not give Satisfaction to the people in general
                        Without intending to dictate to the President we beg Leave to Observe that we have the fullest Confidence in
                            the tallents & integrety of both Colos. Samuel Hammond &
                            J. Meigs Junr.— either of whom Should they meet your approbation will we believe by their mildness & Republicanism
                            restore harmony to the Territory and and administer its government with ability and Satisfaction—
                        
                            Jeremiah Able
                     
                            [and 91 others]
                        
                    